Citation Nr: 9905944	
Decision Date: 03/03/99    Archive Date: 03/11/99

DOCKET NO.  97-29 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for bilateral below the 
knee amputations secondary to the service-connected 
dermatophytosis of the feet.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

M. E. Larkin, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1952 to March 
1956.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 1997 rating action of the 
Huntington, West Virginia Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied the 
veteran's claims of service connection for jungle rot with 
secondary amputation and for bilateral above the knee 
amputations as secondary to service-connected dermatophytosis 
of the feet.  The veteran and his representative appeared at 
a personal hearing at the RO in September 1997 and requested 
that the testimony be accepted as a notice of disagreement 
(NOD).  The veteran also clarified that the issue was 
regarding below the knee amputations.  In July 1997, the 
veteran had submitted an NOD regarding a May 1997 RO decision 
denying nonservice-connected pension benefits because of 
excessive income.  At the September 1997 hearing, the veteran 
withdrew his pending appeal regarding that claim.  The RO 
issued a statement of the case (SOC) in March 1998, 
referencing only the issue of secondary service connection 
and making no reference to the claim for service connection 
for jungle rot causing the amputation.  The veteran's 
substantive appeal was received in June 1998.  

The veteran appeared for a video conference hearing before 
the undersigned Member of the Board in September 1998 and 
offered testimony with respect to the issues of direct and 
secondary service connection .  A transcript of that hearing 
is included in the record.  The veteran repeated his 
intention to withdraw the claim regarding nonservice-
connected pension benefits.  




REMAND

The Board notes that on VA Form 21-526 filed in December 1988 
the veteran indicated that he was on dialysis three times a 
week at Charleston Area Medical Center (CAMC), General 
Division, Charleston, West Virginia, for "loss of kidneys" 
and was in receipt of Social Security benefits.  On VA Form 
21-526 filed in September 1991 the veteran reported having 
had kidney removal, kidney transplant, cataracts, loss of his 
left leg below the knee and diabetes with hospitalization in 
September 1991 at CAMC.  The Board notes that in April 1997 
the RO asked for the veteran's records from CAMC from January 
1995; however, the Board finds that all the veteran's records 
at any time should be requested from CAMC and that that the 
veteran's Social Security records should be obtained from the 
Social Security Administration (SSA).

Asif Rahman, M.D., in a February 1997 letter indicated that 
that the veteran was being treated at CAMC.  Dr. Tiley 
submitted a letter dated in December 1996.  The RO in letters 
of April 1997 asked Dr. Rahman and Dr. Tiley to submit the 
records of the veteran but there was no response.  At his 
September 1998 hearing the veteran indicated that he had been 
treated at CAMC by Dr. Rahman since 1987.  Therefore the 
Board believes that the foregoing physicians should again be 
asked for their records of the veteran.  

At the September 1998 hearing, the veteran also testified 
that he had been treated at sometime after service at the VA 
Medical Center, Huntington and once at the VA Medical Center, 
Beckley.  All the veteran's VA medical records since service 
should be requested from these facilities.  

The veteran is claiming that the effects of the service-
connected skin disorder led to the bilateral amputations or, 
in the alternative, that the skin condition noted in service 
was jungle rot and that condition led to the amputations..  

In this regard, the Board notes that the March 1998 SOC dealt 
with regulations for claims of secondary service connection 
and did not provide the veteran with clear reasons for not 
considering his claim of service connection for jungle rot 
with secondary amputations of the bilateral lower 
extremities.  If it was because the jungle rot is considered 
the same as the service-connected dermatophytosis it should 
be so stated or the RO should issue an SOC on entitlement to 
service connection for jungle rot. 

Thus, this case is REMANDED to the RO for the following 
action:

1.  The RO should request all of the 
veteran's records especially his medical 
records from the SSA.

2.  The RO should request all of the 
veteran's treatment records, especially 
those beginning in the 1980's, from CAMC.  
If these records are not forthcoming the 
RO should inform the veteran and his 
representative and they should be given 
an opportunity to obtain the records.

3.  The RO should request all of the 
veteran's records from Dr. Tiley and 
Rahman.  If these records are not 
forthcoming the RO should inform the 
veteran and his representative and they 
should be given an opportunity to obtain 
them.

4.  The RO should obtain all the 
veteran's VA treatment records since 
service, which are not currently in the 
claims file, including those from VA 
Medical Center, Huntington and Beckley.

5.  The RO should state whether it 
considers the claimed jungle rot to be 
service connected as dermatophytosis, 
and, if not, it should issue a SOC on the 
issue of entitlement to service 
connection for jungle rot causing the 
bilateral leg amputations.  The veteran 
should be given the opportunity to file a 
substantive appeal.

6.  After the development requested above 
has been completed, the RO should again 
review the veteran's claim.  If the 
action taken on the issue currently in 
appellate status is adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case, including a citation and 
discussion of the applicable laws and 
regulations.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  





		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).






- 4 -


